Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, et al., US 2003/0004617 A1, in view of Szczerba, et al., US 2010/0253543 A1.
As per Claim 1, Kimura teaches a warning condition adjusting apparatus comprising a processor (¶¶ 89) configured to calculate an entry angle at which an ego vehicle enters a parking space, with respect to a preset reference axis (¶¶ 59-61), and compensate for a detection information of the ego vehicle, included in a warning condition of a preset rear cross collision warning system, by the entry angle (¶¶ 65, 71). 
Kimura does not expressly teach changing a reference detection information, included in the warning condition of the rear cross collision warning system, to a compensation detection information.  Szczerba teaches changing a reference detection information, included in the warning condition of the rear cross collision warning system, to a compensation detection information (¶¶ 52, 113).  At the time of the invention, a person of skill in the art would have thought it obvious to combine the warning condition adjusting apparatus of Kimura with the information processing system of Szczerba, in order to help to display the information in a more useful form, and help a driver respond more appropriately.
As per Claim 2, Kimura further teaches: a radar module configured to receive a radar signal reflected from a target vehicle and to detect the target vehicle (¶¶ 121-122).
	As per Claims 3, Kimura does not expressly teach that the processor uses the following equation to calculate the entry angle at which the ego vehicle enters the parking space, Entry Angle .theta. = arctan (V.sub.x/V.sub.y), wherein 'Vx' represents a horizontal axis velocity of the target vehicle with respect to a radar horizontal axis, and 'Vy' represents a vertical axis velocity of the target vehicle with respect to a radar vertical axis.  Szczerba teaches that the processor uses the following equation to calculate the entry angle at which the ego vehicle enters the parking space, Entry Angle .theta. = arctan (V.sub.x/V.sub.y), wherein 'Vx' represents a horizontal axis velocity of the target vehicle with respect to a radar horizontal axis, and 'Vy' represents a vertical axis velocity of the target vehicle with respect to a radar vertical axis (¶¶ 110-111).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Kimura teaches that the processor uses the following equation to calculate compensation horizontal distance information Xc, compensation vertical distance information Yc, a compensation horizontal axis velocity Vxc, and a compensation vertical axis velocity Vyc implemented by compensating for the detection information of the ego vehicle, including horizontal distance information X, vertical distance information Y, a horizontal axis velocity Vx, and a vertical axis velocity Vy, by the entry angle (¶¶ 92-95).
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                c
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                C
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        X
                                    
                                
                                
                                    
                                        Y
                                    
                                
                            
                        
                    
                
                              
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                X
                                                C
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                Y
                                                C
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                X
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                Y
                                            
                                        
                                    
                                
                            
                        
                    
                
            

As per Claim 5, Kimura teaches that the processor uses the compensation horizontal distance information Xc, the compensation vertical distance information Yc, the compensation horizontal axis velocity Vxc, and the compensation vertical axis velocity Vyc (¶¶ 56, 59) to compensate for one or more of a collision estimated time at which a target vehicle collides with the ego vehicle, a point where the target vehicle collides with the ego vehicle, and an angle of the target vehicle (¶¶ 71-72).
As per Claim 6, Kimura does not expressly teach that the processor is further configured to: determine a parking direction of the ego vehicle using traveling information of a target vehicle, wherein the processor changes or maintains the warning condition of the rear cross collision warning system based on the parking direction of the ego vehicle.  Szczerba teaches that the processor is further configured to: determine a parking direction of the ego vehicle using traveling information of a target vehicle, wherein the processor changes or maintains the warning condition of the rear cross collision warning system based on the parking direction of the ego vehicle (¶¶ 116-118).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Kimura teaches a warning condition adjusting method (¶¶ 88-89) comprising: 
calculating, by a processor (¶ 89), an entry angle at which an ego vehicle enters a parking space, with respect to a preset reference axis (¶¶ 59-61); and
compensating, by the processor, for a detection information of the ego vehicle, included in a warning condition of a preset rear cross collision warning system, by the entry angle (¶¶ 65, 71). 
Kimura does not expressly teach changing, by the processor, a reference detection information, included in the warning condition of the rear cross collision warning system, to a compensation detection information.  Szczerba teaches changing, by the processor, a reference detection information, included in the warning condition of the rear cross collision warning system, to a compensation detection information (¶¶ 52, 113).
As per Claim 8, Kimura does not expressly teach: comparing a preset reference axis to a radar axis generated through a received radar signal reflected from the target vehicle in response to a radar signal transmitted from a radar sensor installed in the ego vehicle before the calculating of the entry angle; and determining a parking direction of the ego vehicle based on the result of comparing the reference axis to the radar axis, wherein the changing of the reference detection information includes changing or maintaining the warning condition of the rear cross collision warning system based on the parking direction of the ego vehicle.  Szczerba teaches: comparing a preset reference axis to a radar axis generated through a received radar signal reflected from the target vehicle in response to a radar signal transmitted from a radar sensor installed in the ego vehicle before the calculating of the entry angle; and determining a parking direction of the ego vehicle based on the result of comparing the reference axis to the radar axis, wherein the changing of the reference detection information includes changing or maintaining the warning condition of the rear cross collision warning system based on the parking direction of the ego vehicle (¶¶ 107, 113).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Kimura does not expressly teach that in the calculating of the entry angle, the processor uses the following equation to calculate the entry angle at which the ego vehicle enters the parking space, Entry Angle .theta. = arctan (V.sub.x/V.sub.y), wherein 'Vx' represents a horizontal axis velocity of the target vehicle with respect to a radar horizontal axis, and 'Vy' represents a vertical axis velocity of the target vehicle with respect to a radar vertical axis.  Szczerba teaches that the processor uses the following equation to calculate the entry angle at which the ego vehicle enters the parking space, Entry Angle .theta. = arctan (V.sub.x/V.sub.y), wherein 'Vx' represents a horizontal axis velocity of the target vehicle with respect to a radar horizontal axis, and 'Vy' represents a vertical axis velocity of the target vehicle with respect to a radar vertical axis (¶¶ 110-111).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Kimura teaches that the processor uses the following equation to calculate compensation horizontal distance information Xc, compensation vertical distance information Yc, a compensation horizontal axis velocity Vxc, and a compensation vertical axis velocity Vyc implemented by compensating for the detection information of the ego vehicle, including horizontal distance information X, vertical distance information Y, a horizontal axis velocity Vx, and a vertical axis velocity Vy, by the entry angle (¶¶ 92-95).  
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                c
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                Y
                                            
                                            
                                                C
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        X
                                    
                                
                                
                                    
                                        Y
                                    
                                
                            
                        
                    
                
                              
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                X
                                                C
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                Y
                                                C
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        (
                                        θ
                                        )
                                    
                                    
                                        c
                                        o
                                        s
                                        (
                                        θ
                                        )
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                X
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                Y
                                            
                                        
                                    
                                
                            
                        
                    
                
            
As per Claim 11, Kimura teaches that the processor uses the compensation horizontal distance information Xc, the compensation vertical distance information Yc, the compensation horizontal axis velocity Vxc, and the compensation vertical axis velocity Vyc (¶¶ 56, 59) to compensate for one or more of a collision estimated time at which a target vehicle collides with the ego vehicle, a point where the target vehicle collides with the ego vehicle, and an angle of the target vehicle (¶¶ 71-72).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661